internal_revenue_service index number number release date attn cc ebeo - plr date state county plan dear this responds to your request of date on behalf of county concerning the federal_income_tax treatment of certain disability benefits paid pursuant to the plan the plan was established to provide retirement benefits disability benefits and survivor’s benefits to certain designated full-time employees of the county police department and department of fire and rescue services section b ii of the plan formerly section b ii provides that a participant regardless of his length of service who terminates employment by reason of a total and permanent disability incurred as a result of an accident or injury which has been sustained as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state shall be entitled to receive a monthly benefit equal to the greater of i the benefit determined under section a or ii the lesser_of a a monthly amount which when combined with any social_security disability benefits the participant is entitled to receive equals of the participant’s_compensation at the time the disability is incurred or b of such compensation section b of the plan provides that regardless of his or her length of service a firefighter who terminates employment after date or a police officer who terminates employment after date by reason of a line of duty disability shall be entitled to receive i if the line of duty disability is a catastrophic disability a monthly benefit equal to of the participant’s_compensation or ii if the line of duty disability is a non-catastrophic disability a monthly benefit equal to of the participant’s_compensation section b i defines line of duty disability as a total and permanent disability which is incurred as a result of an accident or injury which has been sustained as a result of service as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state section b ii defines catastrophic disability as a line of duty disability a by reason of which the participant will be permanently prevented from engaging in any substantial gainful employment or b which severely limits one or more major life activities section b iii defines non-catastrophic disability as a line of duty disability which is not a catastrophic disability sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts we conclude that benefits paid under section b ii of the plan and section b of the plan are restricted to employees with service-incurred injuries or sickness accordingly section b ii of the plan and section b of the plan are statutes in the nature of workmen’s compensation acts and benefits paid thereunder are excludable from the gross_income of the recipients under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
